PER CURIAM:
Ryan Thomas Truskoski, appointed counsel for Geovanni Navarrete in Case No. 09-10182, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit with respect to Case No. 09-10182, counsel’s motion to withdraw is GRANTED, and Geovanni Navar-rete’s convictions and sentences are AFFIRMED.
John L. Badalamenti, appointed counsel for Cesar Navarrete in Case No. 09-10188, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit with respect to Case No. 09-10188, counsel’s motion to withdraw is GRANTED, and Cesar Navarrete’s convictions and sentences are AFFIRMED.